   Case 1:20-cv-01031-CBK Document 5 Filed 12/11/20 Page 1 of 7 PageID #: 43
                                                                                f:
                                                                                DEC 11 20Z0

                         UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA
                                NORTHERN DIVISION


BRENDON JAVON JACOB RODLUND                                 1:20-CV-01031-CBK


                     Petitioner,
                                                    ORDER DENYING MOTION TO
       vs.                                         VACATE AND ORDER DENYING A
                                                  CERTIFICATE OF APPEALABILITY
UNITED STATES OF AMERICA,

                      Respondent.


      Petitioner pleaded guilty to sexual abuse and was sentenced on December 27,
2019, to 157 months custody, to be served consecutive to the sentence imposed in the
Fifth Judicial Circuit Court, Roberts County, South Dakota, case # 54CRI17-000320. He
appealed his conviction and sentence to the United States Court of Appeals for the Eighth
Circuit. The government filed a motion to dismiss the appeal based upon the appeal
waiver contained in the plea agreement. Petitioner thereafter voluntarily dismissed his
appeal.
       Petitioner has filed a motion to vacate, set aside, or correct sentence pursuant to 28
U.S.C. § 2255 and a motion for leave to proceed informa pauperis. Petitioner contends
that he received ineffective assistance of counsel in violation ofthe Sixth Amendment.
Specifically, he contends that he was not shown the discovery in his case, that counsel
mis-represented the facts to pressure him into pleading guilty, that counsel advised him
that he would receive a sentence of ten years, that counsel was aware that the victim was
"deemed not credible in another sexual abuse case" but failed to investigate, that counsel
failed to investigate his actual innocence claim, and that all ofthe foregoing led him to
enter a guilty plea instead of going to trial on the sexual abuse charge. Petitioner further
contends that he was denied his right to plead guilty to obstruction ofjustice and proceed
to trial on the sexual abuse charge in violation of his right to Due Process.
   Case 1:20-cv-01031-CBK Document 5 Filed 12/11/20 Page 2 of 7 PageID #: 44




      I have conducted an initial consideration of the motion, as required by Rule 4 of
the Rules Governing Section 2255 Proceedings for the United States District Courts.
                                       DECISION

      To support a claim of ineffective assistance of counsel, a two-prong test must be
met. "To succeed on this claim,[petitioner] must show ineffective assistance—that
counsel's representation fell below an objective standard ofreasonableness." Wilcox v.
Hopkins. 249 F.3d 720, 722(8th Cir. 2001)(quotirnmy v. Lockhart. 474 U.S. 52, 59,
106 S.Ct. 366, 88 L.Ed.2d 203 (1985)). Petitioner "must also prove prejudice by
demonstrating that absent counsel's errors there is a reasonable probability that the result
ofthe proceeding would have been different." Delgado v. United States. 162 F.3d 981,
982(8th Cir. 1998),(citing Strickland v. Washington. 466 U.S. 668,694, 104 S. Ct.
2052,2068, 80 L. Ed. 2d (1984)). In the context of a guilty plea, petitioner must show
that "there is a reasonable probability that, but for counsel's errors, he would not have
pleaded guilty and would have insisted on going to trial." Gumangan v. United States.
254F.3d 701, 705 (8th Cir.2001),(quoting Hill v. Lockhart. 474 U.S. 52,59(1985). The
burden of establishing ineffective assistance of counsel is on the petitioner. Delgado v.
United States. 162 F.3d at 982. Petitioner "'faces a heavy burden' to establish ineffective
assistance of counsel pursuant to section 2255." DeRoo v. United States, 223 F.3d 919,
925(8th Cir. 2000)(quoting \Jn\Xed States v. Apfel. 97 F.3d 1074,1076(8th Cir. 1996)).
"The Sixth Amendment guarantees reasonable competence, not perfect advocacyjudged
with the benefit of hindsight." Yarborough v. Gentry, 540 U.S. 1, 8, 124 S. Ct. 1, 6, 157
L. Ed. 2d 1 (2003).
       A. Sentencing Guidelines Advice.
       Petitioner contends that counsel mislead petitioner about the sentence he would
receive and failed to accurately calculate the Federal Sentencing Guidelines when
advising him about the plea offer. Petitioner contends that he was advised that his
offense level would be 27 and his criminal history category would be VL- In that case, his
guideline range would have been 130-162 months. He claims he was told he would
receive a ten-year sentence. A sentence of 120 months would not have been in the
                                              2
   Case 1:20-cv-01031-CBK Document 5 Filed 12/11/20 Page 3 of 7 PageID #: 45



guideline range petitioner contends he was advised would apply. Petitioner's actual total
offense level was 29 and his criminal history category was V. Thus, his guideline range
was 140-175 months. I sentenced petitioner to 157 months based upon the aggravated
element of obstruction ofjustice. Even though I found that he obstructed justice, I
afforded petitioner a three-level reduction for acceptance of responsibility, which reduced
his range from 188-235 months.
       At the change of plea hearing, I asked petitioner:
              Do you understand that any estimate of an advisory guideline range
              which your attorney may have given you, or for that matter by
              anybody else at this stage, is only an estimate; and the final advisory
              guideline range may be different, may call for a longer sentence
              than what you talked about with your lawyer? And if that happens,
              you would not be able to withdraw any plea of guilty which you may
              have entered here. Do you understand that?
Petitioner testified under oath that he understood that. I further asked:

              Do you understand that if you plead guilty here today to the charge
              contained in the Count 1 ofthe indictment that the Court at a later
              date will conduct a sentencing hearing. At that hearing,I will listen
              to the evidence. I will not require anyone to prove anything beyond
              a reasonable doubt, but again only by a preponderance of the
              evidence. Based upon the evidence, I will then decide at that
              hearing what the facts are. Based upon what I find the facts to be, I
              will decide what your advisory guideline range is, and I will then
              sentence you within the guideline range, below the guideline range,
              or above the guideline range, up to life imprisonment. Do you
              understand all of that?

Petitioner testified under oath that he understood that. I further asked:

              Has anyone promised you what sentence you would receive if you
              would plead guilty to Count 1?
Petitioner testified "no."

       Petitioner's representations during the plea hearing "carry a strong presumption of
verity and pose a formidable barrier in any subsequent collateral proceedings.'"
Bramlett v. Lockhart. 876 F.2d 644,648 (8th Cir. 1989)            Vovtik v. United States,
778 F.2d 1306,1308(8th Cir.1985) fquoting Blackledge v. Allison, 431 U.S. 63,73,97
   Case 1:20-cv-01031-CBK Document 5 Filed 12/11/20 Page 4 of 7 PageID #: 46




S.Ct. 1621,1629, 52 L.Ed.2d 136 (1977))). Petitioner cannot show that he was
prejudiced by any alleged failure by counsel to properly calculate the probable sentencing
guideline range. I advised him that I could impose any sentence I found to be reasonable
as long as the sentence did not exceed the statutory maximum and petitioner testified,
under oath, that he understood that. Petitioner cannot show that there is a "reasonable
probability that, but for counsel's alleged failure [to properly advise him what sentence
he may receive] the result ofthe proceeding would have been different." Toledo v.
United States. 581 F.3d 678,680(8th Cir. 2009).
       B. Voluntariness of Plea

       The remainder ofpetitioner's ineffective assistance of counsel claims concern the
petitioner's knowledge ofthe quality ofthe government's case against him. He contends
that counsel did not show him the government's discovery, that counsel knew the victim
was not credible and failed to further investigate her credibility, that counsel failed to
properly investigate his actual innocence, and that all the foregoing was done to mis
represent the facts to pressure him into pleading guilty instead of going to trial on the
sexual abuse charge.
        Petitioner's waiver of his Constitutional right to insist the charges against him be
tried to a jury can only be waived by a guilty plea that is "voluntary" and "intelligent."
Bouslev V. United States. 523 U.S. 614,618, 118 S.Ct. 1604, 1609,140 L.Ed.2d 828
(1998)(citing Bradv v. United States. 397 U.S. 742,748,90 S.Ct. 1463,1469,25
L.Ed.2d 747(1970)). The United States Supreme Court has set forth the standard as to
voluntariness:

       A plea of guilty entered by one fully aware of the direct consequences,
       including the actual value of any commitments made to him by the court,
       prosecutor, or his own counsel, must stand unless induced by threats (or
       promises to discontinue improper harassment), misrepresentation
       (including unfulfilled or unflilfillable promises), or perhaps by promises
       that.are by their nature improper as having no proper relationship to the
       prosecutor's business (e.g. bribes).
   Case 1:20-cv-01031-CBK Document 5 Filed 12/11/20 Page 5 of 7 PageID #: 47




Brady, 397 U.S. at 755,90 S.Ct. at 1472. Petitioner was fully advised ofthe
consequences of pleading guilty and I found on the record at the plea hearing that his plea
was voluntary. Nothing in the motion to vacate shows otherwise.''
       A plea is intelligently made where the petitioner "was advised by competent
counsel, he was made aware of the nature ofthe charge against him, and there was
nothing to indicate that he was incompetent or otherwise not in control of his mental
faculties." Bradv. 397 U.S. at 756,90 S.Ct. at 1473.
      Often the decision to plead guilty is heavily influenced by the defendant's
      appraisal of the prosecution's case against him and by the apparent
      likelihood ofsecuring leniency should a guilty plea be offered and accepted
      ... The rule that a plea must be intelligently made to be valid does not
      require that a plea be vulnerable to later attack if the defendant did not
      correctly assess every relevant factor entering into his decision. A
       defendant is not entitled to withdraw his plea merely because he discovers
       long after the plea has been accepted that his calculus misapprehended the
       quality ofthe State's case or the likely penalties attached to alternative
       courses of action.


Bradv. 397 U.S. at 756-57, 90 S.Ct. at 1473. Petitioner contends that there was evidence
that the victim would not have been a credible witness. He faults counsel for not
investigating that. Petitioner's guilty plea waived this claim. The Supreme Court has
stated that habeas corpus relieffunctions "to assure that no man has been incarcerated
under a procedure which creates an impermissibly large risk that the innocent will be
convicted." Bouslev. 523 U.S. at 620, 118 S.Ct. at 1610.
       Petitioner testified twice under oath at the change of plea hearing that the factual
basis statement was true. The factual basis statement set forth that petitioner engaged in
sexual intercourse with a 17-year-old victim when she was physically incapable of
declining participation in and communicating her unwillingness to engage in the sexual
act. During the presentence interview, petitioner again agreed with the factual basis
statement and expressed his remorse, stating "I'm sorry. I know better than to put myself
in a situation like that. IfI hurt her, I'm sorry. IfI could take it back I would. I did not
mean any harm to her." Petitioner admitted at least three times at his plea hearing that he
   Case 1:20-cv-01031-CBK Document 5 Filed 12/11/20 Page 6 of 7 PageID #: 48




was guilty. He admitted to the Probation Officer that he was guilty and expressed
remorse for his actions. Petitioner cannot show that, absent a claimed error in the advice
he received about the strength of the government's case, he would have denied he
committed the offense and would have proceeded to trial.
      Petitioner's allegations as to ineffective assistance of counsel in failing to
investigate the strength ofthe charges against him do not detract from the finding that his
plea was intelligently entered. Fed. R. Crim. P. 11(b)(2) requires that a plea be voluntary.
I determined, based upon the petitioner's sworn testimony, that his plea did not result
from force, threats, or promises (other than promises in a plea agreement). Petitioner's
allegations as to ineffective assistance of counsel in failing to investigate the strength of
the charges against him do not affect the determination as to the voluntariness of his
guilty plea. Fed. R. Crim. P. 11(b)(3) requires that there be a factual basis for the plea. I
determined that there was a factual basis for the guilty plea. Petitioner's allegations as to
ineffective assistance of counsel in failing to investigate the strength ofthe charges
against him do not affect the determination that there was a factual basis for the guilty
plea. Only ineffective assistance of counsel claims which affect the voluntary and
intelligent nature of the plea would be cognizable in a case where the defendant has
entered a guilty plea.
       C. Due Process Claim.

       Petitioner contends that he was denied his right to plead guilty to obstruction of
justice and proceed to trial on the sexual abuse charge in violation of his right to Due
Process. This claim is, in effect, an ineffective assistance of counsel claim as to legal
advice given to the petitioner. Petitioner again contends that, absent advice from counsel,
he would have gone to trial on the sexual abuse claim.
       As set forth previously, I reject any contention that his plea was not knowing and
voluntary. I very clearly advised petitioner at the change of plea hearing that he had the
right to go to trial on the sexual abuse charge. Petitioner cannot demonstrate that, absent
counsel's alleged bad advice, he would have denied that he had sexual intercourse with
the victim while she was incapable of declining participation or was incapable of

                                               6
   Case 1:20-cv-01031-CBK Document 5 Filed 12/11/20 Page 7 of 7 PageID #: 49




consenting and would have instead gone to trial on that charge. He cannot at this point
change his position and claim that he is actually innocent. DNA evidence also clearly
implicated the defendant.
       Petitioner states he was guilty ofthe obstruction ofjustice charge but not the
"rape" charge. He thus admits that he lied under oath in testifying at a suppression
hearing that he had no sexual contact with the victim.' These are totally opposite
contentions.

       I have determined, upon initial consideration, that it plainly appears from the face
ofthe motion and the prior proceedings in the criminal case that petitioner is entitled to
no relief and that his motion to vacate, set aside, or correct sentence pursuant to 28
U.S.C. § 2255 should be summarily dismissed.
                                          ORDER

       Based upon the forgoing,
       IT IS ORDERED:

       1. Petitioner's motion. Doc. 2, to proceed informa pauperis is granted.
       2. The motion to vacate, set aside, or correct sentence is denied.
       IT IS HEREBY CERTIFIED that there does not exist probable cause ofan
appealable issue with respect to the Court's order denying petitioner's § 2255 motion.
No certificate of appealability will be granted. This in no way hampers the petitioner's
ability to request issuance ofthe certificate by a circuitjudge pursuant to Fed. R. App. P.


       DATED this / / day of December,2020.
                                           BY THE COURT;




                                           CHARLES B. KORNMANN
                                           United States District Judge
